Citation Nr: 0822488	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a back disorder has been 
submitted.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found there was not new and 
material evidence sufficient to reopen the claim.  The 
veteran testified at a hearing in June 2008 before the 
undersigned Veterans Law Judge.  The veteran's motion to 
advance his case on the docket was granted in June 2008.

The claim for service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A rating decision of September 1961 which denied the 
claim for service connection for a back disorder was not 
appealed and became final.

2.  The appellant submitted new medical evidence showing a 
current back disorder which is related to an unestablished 
fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a back disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim.  Thus, 
no further discussion of the VCAA is required.

New and Material Evidence to Reopen the Claim

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for a back 
disorder was originally denied in a September 1961 rating 
decision because there was no evidence of a current back 
disorder.

The veteran submitted medical records which include an April 
2005 examination.  The examination contains reference to the 
veteran having back surgery in 1994, as well as complaints 
pain in his back and radiating numbness.  This evidence was 
not previously submitted, and is therefore "new."  This 
evidence also relates to a fact not previously established.  
It is evidence of a current diagnosis, and the veteran's 
claim was previously denied because he had no current 
diagnosis.  Therefore, it is considered "material."  New and 
material evidence having been submitted, the claim for 
service connection for a back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.


REMAND

The veteran's service medical records show that he injured 
his back during a June 1945 parachute jump.  Following the 
injury, he was seen several times for a sprain to the lumbar 
region of the back.  The veteran also has a current diagnosis 
of a back disorder, including back surgery in 1994.  A VA 
examination is needed to determine whether the veteran's in 
service injury is related to the current back disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The entire claims file 
must be made available to the examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  All appropriate 
back diagnoses should be assigned.

The examiner should state whether any 
current back disorder is at least as 
likely as not related to the in service 
back injury.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


